                Exhibit 2



July 24, 2017 Email inquiry from Employer
University ofHawaii Mail - Yawen (Sarah) Hsiao                               https://mail.google.com/mail/u/0?ik=ad0a05bc06&view=pt&search=a!l.




                    UNIVERSITY
             J      o/'Hawai i                                                                   Yawen Hsiao <yawen@hawali.edu>
                         bVSTtM




         Yawen (Sarah) Hsiao
         1 message

         haning@hawail.edu <haning@hawaii.edu>                                                           Mon, Jul 24, 2017 at 9:06 AM
         To: smyth.todd@dol.gov
         Co:"Yawen (Sarah) Hsiao" <yawen@hawaii.edu>


           Dear Mr. Smyth,



           I am Dr. William Haning, Ms. Ya-Wen Hsiao's employer. We recently sent in a motion for our case. I have appended
           the string of communications for your reference below.



           Can we kindly request a letter from your office that a motion/appeal is pending for this specific case? We are asking
           the USCIS for an extension of Ya-Wen's current visa, and they are requesting evidence. A copy of the "Request for
           Evidence"(RFE) is attached. In particular, the RFE requests the following:



           "If the permanent labor certification was denied bv the DOL. submit evidence from the DOL that the decision has been
           appealed and that the appeal is still pending with the Board of Alien Labor Certification Appeals (BALCA)"



           Appreciatively and with aloha,

           Bill Haning

           (Mobile 808-220-2685)



           William F. Haning, III, MD, DFASAM, DFAPA

           Professor of Psychiatry




           - Office of the Dean:


           Co-Chair, Neuroscience Curricullum(MD6)

           Principal Investigator, Pacific Addiction Research Center(PARC)

           John A Burns School of Medicine (JABSOM)

           University of Hawai'i at Manoa

           651 Halo Street, MEB 224-0


           Honolulu, HI 96813

           (808)692-0877,(808)692-1245 Fax


           haning@hawaii.edu




 of 14                                                                                                                      4/25/2019, 9:59 AM
University of Hawaii Mail - Yawen (Sarah) Hsiao                                           https://mai].google.com/mail/u/0?ik=ad0a05bc06&view=pt&search=all.




           - Program Director, Addiction Psychiatry, and Deputy for General Psychiatry,

           Department of Psychiatry

           1356 Lusitana St., 4th Floor


           Honolulu, HI 96813


           (808) 586-7436,(808) 586-2940 Fax

           Addiction Program Secretary: Ms. Dana lida


           (808) 586-7445 (diida@hawaiiresidency.orgl




           The contents of this email message and any attachments are intended solely for the addressee(s) and may contain confidential and/or
           privileged information and may be iegaliy protected from disciosure (Eiectronic Communications Privacy Act, 18 U.S.C. 2510-2521). If
           you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error, please
           immediately alert the sender by reply email and then delete this message and any attachments. If you are not the intended recipient, you
           are hereby notified that any use, dissemination, copying, or storage of this message or its attachments is strictly prohibited.




                  Forwardecl message
           From: Yawen Hsiao <yawen(ghawaii.edu>
           Date: Fri, Jul 7, 2017 at 8:17 AM
           Subject: Re: DOL FOIA request 2017-830108
           To: "Smyth, Todd - OALJ" <smyth.todd(gdol.gov>
           Co: "Johnson, Diane - OALJ" <johnson.diane.1@dol.gov>


           HI. Dear Mr. Smyth,

           Thank you so much for your kind response and information. :)

           Sorry about the late reply.

           Please find the attached PDF file for the check shipping information.

           It's sent with USPS certified mail and the tracking number is: 70162710000090076637

           Have a great weekend and warm Aloha ~

           Yawen




           On Wed, Jul 5, 2017 at 6:58 AM, Smyth, Todd - OALJ <smyth.todd(@dol.gov> wrote:
           Hi Ms. Hsiao,




2 of 14                                                                                                                                       4/25/2019,9:59 AM
